Citation Nr: 0615983	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-03 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a low back injury with lumbar disc 
disease, prior to March 28, 2003, on appeal from the initial 
determination. 

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative joint disease of the low back, since 
March, 28, 2003, on appeal from the initial determination.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to August 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that granted service connection for 
residuals of a low back injury, with lumbar disc disease, and 
assigned an initial rating evaluation of 20 percent disabling 
effective August 11, 1995.  By a rating action in May 2003, 
the rating assigned for this disability, now characterized as 
degenerative joint disease of the low back, was increased to 
40 percent, effective March 28, 2003.  

The RO also issued a statement of the case in November 2003 
on the issue of entitlement to an effective date earlier than 
March 28, 2003, for the assignment of a 40 percent rating for 
degenerative joint disease of the low back.  However, as this 
is a claim for a higher rating on appeal from the initial 
grant of service connection, the issue is more properly 
phrased above.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In a communication received in April 2002, the veteran 
requested an RO hearing before a Decision Review Officer.  
The veteran attended a scheduled RO hearing in February 2005, 
at which time he agreed to convert the hearing to an informal 
conference.





FINDINGS OF FACT

1.  There is no evidence that, prior to March 28, 2003, the 
veteran's residuals of a low back injury, to include lumbar 
disc disease, resulted in severe intervertebral disc 
syndrome; severe lumbosacral strain; severe limitation of 
motion; ankylosis, chronic or neurologic manifestations which 
were constant or nearly so; or incapacitating episodes have a 
total duration of more than 4 weeks during a continuous 12 
months.  

2.  Since March 28, 2003, the veteran's degenerative disc 
disease of the low back results in pronounced intervetebral 
disc syndrome; however, there is no evidence of ankylosis or 
of more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
prior to March 28, 2003 for residuals of a low back injury, 
to include lumbar disc disease, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002), Diagnostic Codes 5292, 5293, 
5295 (2003), 4.124a, Diagnostic Codes 8520, 8620, 8720 
(2005).

2.  The criteria for a 60 percent disability rating for 
degenerative joint disease of the low back, but no greater, 
have been met for the period since March 28, 2003.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002), Diagnostic Codes 5292, 5293, 
5295 (2003), Diagnostic Codes 5237, 5242, 5243 (2005), 
4.124a, Diagnostic Codes 8520, 8620, 8720 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

By letters dated in November 2002 and October 2004, VA 
informed the veteran of the type of evidence needed to 
support his claim for a higher disability rating.  He was 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence, including that in his 
possession, to the RO.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id..  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Court, in Dingess, also stated the following: 

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id.  at 491.  

Furthermore, the court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in January 2001, a disability rating was 
assigned, and an effective date was established.  Therefore 
the veteran's claim was substantiated as of January 2001.  
Any error in failing to provide § 5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id.  (holding that the Board does 
not commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and  § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  

VA satisfied these duties by issuance of complying rating 
decisions in January 2001, and May 2003, and issuance of the 
March 2002 statement of the case.  The veteran was afforded 
the opportunity for a hearing in February 2005, which he 
attended and converted to an informal conference.  

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the 
Seattle, Washington VA facility, Dr. A.J. Anderson, and Dr. 
K.R. McNamara.  The veteran was afforded VA examinations in 
April 1996, March 2003 and February 2005 for the purpose of 
evaluating the severity of his disability of the lower back.  
The Board therefore finds that VA has satisfied its duties to 
notify and assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 
5104 and 7105 (West 2002); 38 C.F.R. §§ 3.103, 20.1102 
(2005); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.


Higher rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

This claim for an evaluation in excess of 20 percent for the 
veteran's disability of the low back, originated from the RO 
decision that granted service connection for that disability.  
The claim therefore stems from the initial rating assigned to 
this disability.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes that during the pendency of the veteran's 
appeal, changes were made to the Schedule for Rating 
Disabilities for disabilities of the spine effective 
September 26, 2003.  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292 which pertained to limitation of motion 
of the lumber spine, evaluations were assigned as follows:

Severe...................................
...40 
Moderate.................................
20 
Slight...................................
....10 

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motions.................... 40

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position .. 20

With characteristic pain on motion 
............................. 10

With slight subjective symptoms only 
.......................... 0


Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.......................................
60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
........20

Mild.....................................
.........................................
.10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................... 20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................... 10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic Diagnostic Code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
Diagnostic Code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, unless intervetebral disc syndrome is evaluated 
based on incapacitating episodes, back disabilities are 
evaluated under the general formula for diseases and injuries 
of the spine (general formula) under Diagnostic Codes 5235 to 
5243 as follows:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire 
spine....................................
.. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
................ 40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine....................................
......................................... 
30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..... 20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
........................................ 
10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............. 60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
........................ 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
........................ 20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
........................ 10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, DC 5235 - 5243. (2005).

As noted above, the criteria for rating intervertebral disc 
syndrome under DC 5293 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of DC 
5293 that became effective on September 23, 2002, were 
deleted when intervertebral disc syndrome was reclassified as 
DC 5243 in the criteria that became effective on September 
26, 2003.  This was apparently inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

In a January 2001 rating decision the RO granted the veteran 
service connection for residuals of a low back injury with 
lumbar disc disease.  A 20 percent rating was assigned under 
38 C.F.R. § 4.71a Diagnostic Code 5293 and that rating 
remained in effect until March 28, 2003 when the current 
rating of 40 percent became effective.  

The veteran's disability of the lower back does not warrant a 
rating higher than 20 percent for the period prior to March 
28, 2003 under the "old" Diagnostic Code 5293 effective 
prior to September 23, 2002, the "new" Diagnostic Code 5293 
effective after September 23, 2002, or under Diagnostic Codes 
5292 for limitation of motion of the lumber spine.  Treatment 
records and examinations prior to March 2003 do not show the 
veteran to suffer from more than moderate intervertebral disc 
syndrome with recurring attacks, or more than moderate 
limitation of motion, even considering the DeLuca criteria.  

VA clinical notes from February 1995 report that the veteran 
complained of chronic lower back pain that radiated to his 
hip and both legs and that he found all positions 
uncomfortable and had to frequently change position.  He was 
observed to ambulate slowly with no acute/apparent distress.  
He was found to be positive for mild tenderness in the L5/S1 
spinous process, and he was observed to have a mild left 
thoracic curve.  The practitioner stated that a 1987 x-ray 
showed narrowing, sclerosis and spurring at L4-5, and L5 S1 
narrow, with degenerative joint disease.  The veteran denied 
any bowel or bladder changes, was negative for paresthesia, 
flank pain, dysuria, and renal problems.  He had well 
developed musculature and a symmetrical lumbar spine, even 
from all planes.  Range of motion was full in all planes.  
His paraspinal muscles were not tender; he was negative for 
swelling or spasm.  His gait, heel and toe, hops and knee 
bends were all grossly intact, and he was negative for 
straight leg raises.  His dorsalis pedis (pulse) was intact 
bilaterally.  At this time the veteran advised against heavy 
lifting and told to have activity, as tolerable.  

In May 1995 a VA clinical note characterized his condition as 
moderate degenerative joint disease of L4-5 with sclerosis 
and osteophyte.  This notes states that the veteran had 
occasional radiating pain into both hips and the right and 
left lateral thigh.  His pain was evaluated as 4/10 in the 
back and 0/10 in the hips.  His deep tendon reflexes were 
brisk and had 5/5 sensation in L1 - S1.  

A July 1995 VA clinical note describes the veteran's lower 
back pain as manageable, and as a constant achy pain with 
sharp pain into the hips laterally.  Straight leg raises were 
positive at 30 degrees.  His sensory response was intact to 
pinprick and light touch.  The practitioner's impression was 
chronic lower back pain absent neurologic deficit.  

VA physical therapy notes of August 1995 found the veteran to 
have an active range of motion of the lumbar spine decreased 
by 50 percent in most instances, due to pain.  The physical 
therapist's assessment was that the veteran presented with 
discogenic lower back pain without dural signs and with 
additional posterior element irritation with end range 
extension.  The veteran was not able to tolerate standing or 
prone extension, or prone lying without increased complaints 
of discomfort.  A separate August 1995 note indicates that 
the veteran complained of spasm.

A December 1995 VA clinical note shows the veteran to have 
increased stiffness and intermittent radiating pain into the 
thighs.  This note also stated that exercise caused mild 
pain.  

The veteran underwent a VA examination of his lumbar spine in 
April 1996.  Subjective complaints were essentially unchanged 
from previous notes.  Physical examination revealed normal 
spine alignment and mildly tender paraspinous muscle.  He had 
difficulty with straight leg raises.  Lower extremity deep 
tendon reflexes were 2 plus, patellar 1 plus and ankle jerk 
with downgoing toes.  Strength was 5/5 , including dorsalis 
hallucis longus and plantar flexion.  There was no decreased 
pinprick or light touch sensation in the lower extremities 
bilaterally. 

Dr. McNamara, a private physician, treated the veteran in 
November 1996 and reported that the veteran had discomfort in 
both buttocks and intermittent episodes of numbness and 
tingling down the left leg and right leg.  This physician 
also found that the veteran demonstrated no spasm and showed 
no atrophy, had normal gait, could heel and toe walk, and 
that Valsalva-type maneuvers did not precipitate radicular 
type symptoms.  The veteran did demonstrate pain on forward 
flexion and extension and lateral bending with ratchetting on 
flexion and rhythm reversal on righting to full position.  
Deep tendon reflexes were normal and the veteran had 5/5 
strength.

The Board acknowledges the letters from the veteran's friend, 
aunt, and wife.  These letters confirm only that the authors 
knew the veteran to experience lower back pain, which VA does 
not dispute.  

Clinical records from April and December 2001 show the 
veteran to still have pain and some radicular symptoms, but 
add nothing significant to the findings described above.  The 
record contains no further objective evidence until the March 
2003 VA examination.

Application of Diagnostic Code 5295 for lumbosacral strain 
does not yield a rating higher than 20 percent for the 
veteran's disability of the spine.  The record is absent for 
evidence of listing of the whole spine, only a slight tilt to 
the left of the thoracic spine was noted by one practitioner.  
There is no mention of positive Goldwaithe's sign.  While 
there is x-ray evidence of narrowing at L4-5 and L5-S1, and 
evidence of some limitation of motion on forward bending,  
there is no evidence of abnormal mobility on forced motion.  
Therefore, the record does not support a rating of 40 percent 
under Diagnostic Code 5295.  

Even considering the DeLuca criteria and applying 38 C.F.R. 
§§ 4.40 and 4.45, the record does not support a rating higher 
than 20 percent under Diagnostic Code 5292, for limitation of 
motion of the lumbar spine.  Evidence most favorable to the 
veteran with regard to limitation of motion, is that found in 
the August 1995 VA physical therapy notes.  The physical 
therapist found the veteran to have motion limited to 50 
percent due to lower back pain.  A limitation of motion of 50 
percent is properly characterized as a moderate limitation of 
motion; the Board does not find this to meet the criteria for 
a 40 percent rating of severe limitation of motion.  
Therefore, application of Diagnostic Code 5292 does not yield 
a rating higher than 20 percent for the period prior to March 
28, 2003.  

Nor does application of the "old" Diagnostic Code 5293, 
effective prior to September 23, 2002 provide for a rating 
higher than 20 percent.  A 40 percent rating under the 
"old" Diagnostic Code 5293, requires that the veteran have 
severe recurring attacks of intervertebral disc syndrome, 
with intermittent relief.  Objective evidence does not 
demonstrate that the veteran had severe recurring attacks of 
intervertebral disc syndrome.  

The clinical notations consistently describe the veteran's 
symptoms in terms of "moderate" and "intermittent".  
Examiners found that he was uncomfortable maintaining a given 
position, and that he ambulated slowly, but without 
apparent/acute distress.  He was advised against heavy 
lifting but instructed to engage in activity as tolerable.  
His back pain was described as "achy" and "manageable".  
Pain radiating into his legs was described as occasional.  
Furthermore, objective findings, from x-rays, were that he 
has moderate degenerative joint disease of L4-L5  and L5-S1.  
These descriptions fit into a general pattern that the 
veteran had moderate intervertebral disc syndrome with more 
than merely intermittent relief during this period.  The 
Board finds that these clinical accounts cannot be construed 
as descriptions of severe recurring attacks of intervertebral 
disc syndrome.  Thus a 40 percent rating under the "old" 
Diagnostic Code 5293 is not warranted.

Similarly, the veteran's disability of the spine does not 
rise to the level of pronounced intervertebral disc syndrome 
under the "old" Diagnostic Code 5293.  He does complain of 
occasional numbness and pain radiating down the legs and hips 
but objective evidence consistently show that his lower 
extremities had normal reflexes and sensation.  While he has 
complained of muscle spasm, no objective evidence prior to 
March 2003 shows that the muscle spasm was ever demonstrated.  
Therefore, a 60 percent rating under the "old" Diagnostic 
Code 5293 is also not warranted.  

VA General Counsel has determined that the DeLuca standards 
are applicable to Diagnostic Code 5293.  See VAOPGCPREC 36-97 
(1997) (holding that the Diagnostic Code for intervertebral 
disc syndrome involves loss of range of motion because the 
nerve defects and resulting pain associated with the injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae).  Clinical notations 
reporting the veteran's subjective complaints show a chronic 
condition not characterized by flare-ups.  As the analysis 
above demonstrates, the DeLuca standards have already been 
specifically taken into account by the Board in evaluating 
the veteran's disability on appeal.  There is no evidence 
that pain, fatiguability, and incoordination result in 
disability greater than moderate under the "old" Diagnostic 
Code 5293.

The evidence also fails to support a rating higher than 20 
percent prior to March 28, 2003 when applying the criteria 
for incapacitating episodes under the "new" Diagnostic Code 
5293.  The record is absent for incapacitating episodes; no 
evidence indicates that the veteran has ever been prescribed 
bed rest by a physician.  Therefore, no rating higher than 20 
percent is possible under this standard.  

The "new" Diagnostic Code 5293 also provides for rating 
intervertebral disc syndrome under separate neurologic and 
orthopedic codes.  Diagnostic Codes 5292 and 5295 are 
appropriate for rating orthopedic aspects of the veteran's 
disability.  However, as stated above, application of these 
Diagnostic Codes does not yield a rating higher than 20 
percent for the veteran's disability of the spine.  

With regard to rating the veteran's neurologic symptoms under 
a separate neurologic code, the Board finds that this would 
not be appropriate for the period prior to March 28, 2003 
because the record does not demonstrate that neurologic 
symptoms are present constantly or nearly so.  While the 
veteran has complained of neurologic symptoms related to his 
disability of the spine, he has consistently stated that the 
radiating pain and numbness in his legs and hips is 
occasional or intermittent.  The non-constant nature of his 
neurologic symptoms is also supported by the objective 
findings.  Indeed, except for one instance of an examiner 
finding the veteran positive for straight leg raises, the 
veteran has consistently failed to exhibit objective 
neurologic symptoms.  Sensation has always been intact and 
reflexes have always been normal during the period prior to 
March 2003.  Note 1, under the "new" Diagnostic Code 5293, 
clearly states that chronic neurologic manifestations means 
neurologic signs and symptoms that are present constantly, or 
nearly so.  The record fails to indicate that his symptoms 
were present more than occasionally.  Therefore, a separate 
rating under a neurologic code is not appropriate during his 
time period.  

Having considered all the rating criteria applicable to the 
veteran's disability on appeal, the Board finds that the 
evidence does not support a rating higher than 20 percent 
prior to March 28, 2003.

In March 2003 the veteran underwent a VA examination of his 
spine.  History provided by the veteran indicates that his 
pain radiating down the lower extremities has worsened, with 
complaints of constant pain down the right leg.  The examiner 
also reported that the veteran uses a crutch to relieve 
weight from this leg.  The examiner observed the veteran to 
walk with a severe antalgic gait and limp while holding the 
crutch in his hand.  The examiner also observed the veteran 
to hold his leg straight when sitting or standing.  

X-ray evidence associated with this exam showed degenerative 
disc disease of upper mid and lumber areas with facet 
hypertrophy.  MRI showed no central canal stenosis but some 
foraminal narrowing with questionable neural root 
compression.  

Range of motion measurements taken during this examination 
reveal that the veteran could bend forward up to 40 degrees, 
had extension of 15 degrees, lateral flexion of 20 degrees 
and rotation of 20 degrees right and left.  Repeated 
movements caused muscle spasm.  Pain in the lower extremities 
prevented the veteran from repeating these movements more 
than 3 times.  

No scoliosis was noticed, nor was wasting of the leg muscles, 
or fasciculations.  Strength of the lower extremities was 
normal.  The veteran had slightly diminished sensory 
perception at the L4-5 distribution on both sides.  Neither 
ankle jerk was elicited, knee jerks were 1 plus and an EMG 
was normal.  X-rays showed facet hypertrophy and some 
narrowing of the foramina due to disk bulges but no evidence 
of neural impingement.  The examiner diagnosed the veteran as 
having degenerative disc disease with no radiculopathy and 
spine does evidence facet hypertrophy.  

VA clinical notes indicate that the veteran reported 
remaining in bed for a week due to his back symptoms.  
However, there is no record that a physician ever prescribed 
or suggested bedrest.  

VA Clinical notes from December 2004 also state that the 
veteran denied numbness, weakness, paresthesias or bowel or 
bladder changes.  Range of motion measurements recorded in 
this clinical note were as follows:  Flexion to 45 degrees, 
right lateral bend 20 degrees, left lateral bend 30 degrees, 
rotation of 45 degrees bilaterally.  This note also states 
that the veteran had normal heel to toe walking, deep tendon 
reflexes of the patellar and achilles of 2 plus /2 plus, and 
negative straight leg raises bilaterally.  The clinician 
specifically stated "no more bedrest, ambulate as 
tolerated".  

Another VA examination was conducted in February 2005.  
Subjective complaints were essentially unchanged with the 
exception that the veteran described his right leg pain as 
radiating down the lateral aspect of the right thigh, across 
the knee and down toward the foot.  He reported back pain of 
6/10 to 9/10, but that flare ups and repetitive motion did 
not cause additional limitation of motion with escalating 
pain.  Objective examination showed that straight leg raising 
on the left to 90 degrees was negative, as were Laseque signs 
at 80 degrees.  On the right, straight leg raising was 
positive at 90 degrees as were Laseque signs at 90 degrees.  
Waddell's test was negative.  Range of motion measurements, 
in degrees, of the lumbar spine showed extension of 0 to 
negative 5, where the veteran stopped due to pain; forward 
flexion from 0 to 15 degrees, where the veteran stopped due 
to pain; lateral flexion of 5 degrees right and left with 
pain.  Knee jerks and ankle jerks were present and 
symmetrical.  Position, vibration and light touch were all 
intact and symmetrical.  The veteran executed 5 repetitions 
of motion without producing weakness, fatigue, or lack of 
endurance.  X-ray evidence was little changed from a study 
dated in December 2001.  The examiner's impression was that 
the veteran suffers from severe multilevel degenerative disc 
disease.  

VA clinical records from April 2005 show essentially the same 
evidence as the February examination.  The veteran is 
described as having moderate loss of flexion and major loss 
of extension.  He suffered pain at the endpoints of his range 
of motion but no worse after 10 repetitions.  The veteran did 
complain of spasm while lying supine, which reduced when he 
returned to a seated position.  Sensory present to light 
touch, and strength was 5/5 bilaterally.  He experienced 
right leg numbness and pain radiating down the right buttock 
to the ankle.  

Finally, June 2005 clinical notes show a range of motion of 0 
to 30 degrees forward flexion, 0 to 20 degrees extension, 
lateral range of motion of 0 to 20 degrees.  The veteran had 
5 plus/ 5 strength, sensory was grossly intact, and positive 
straight leg raising and discomfort with maneuvers.  

Application of the "old" Diagnostic Code 5293 provides for 
a rating of 60 percent for the veteran's disability of the 
low back since March 28, 2003.  In the March 2003, 
examination the veteran complained of constant pain radiating 
down his leg.  Objective findings include the examiner's 
observation of the veteran's severe antalgic gait and limp 
and that the veteran kept his leg straight when sitting or 
standing.  This examiner also failed to elicit either ankle 
jerk.  Both this examination and April 2005 VA clinical 
records report pertinent muscle spasm.  Additionally, both 
the February 2005 VA examination and the June 2005 VA 
clinical notes found the veteran to be positive for straight 
leg raising.  Based upon this and all the evidence of record, 
the Board finds that the veteran's disability of the spine 
warrants a 60 percent rating as of March 28, 2003.  

Having found that, since March 28, 2003, a 60 percent rating 
is warranted for the veteran's disability on appeal, the 
Board now turns to whether a rating higher than 60 percent is 
warranted.  

The maximum rating under Diagnostic Codes 5292 and 5295 is 40 
percent, the maximum rating under the "old" Diagnostic Code 
5293 is 60 percent, the maximum rating under either the 
"new" Diagnostic Code 5293 or Diagnostic Code 5243, for 
incapacitating episodes, is also 60 percent, and the maximum 
rating under the post September 26, 2003 regulations for 
rating spine disabilities for loss of range of motion is 40 
percent, absent ankylosis.  Therefore, these codes are 
inapplicable for a rating higher than 60 percent during the 
period following March 28, 2003.  Application of DeLuca does 
not alter this result.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The Board has also considered whether a higher rating would 
be possible by rating the veteran's disability of the spine 
under appropriate orthopedic codes and neurologic codes and 
combining the ratings under 38 C.F.R. § 4.25 (2005).  
However, the evidence of record does not support ratings 
under the appropriate neurologic codes, that, when combined 
with the maximum rating for loss of range of motion of 40 
percent, would result in a combined rating higher than 60 
percent.  

38 C.F.R. § 4.124a provides for ratings of the sciatic nerve 
under Diagnostic Code 8520 as follows:  80 percent for 
complete paralysis, 60 percent for severe incomplete 
paralysis, with muscle atrophy, 20 percent for moderate 
incomplete paralysis and 10 percent for mild incomplete 
paralysis.  Additionally, neuritis and neuralgia of the 
sciatic nerve can be assigned the same ratings under 
Diagnostic Codes 8620 and 8720, respectively.

No evidence of record shows the veteran to suffer from 
paralysis or incomplete paralysis of the sciatic nerve.  Nor 
is there any evidence of muscle atrophy.  Furthermore, 
examiners and clinicians have consistently found that the 
veteran's sensation is intact in the lower extremities.  
While he has complained of pain in the legs and hips, the 
Board finds that his described pain and the associated 
objective findings described above would warrant no more than 
a 10 percent rating when rated under Diagnostic Code 8520.  
Furthermore, evidence of record indicates that the veteran's 
complaints and objective observations have consistently 
involved primarily his right leg.  While he has, at times, 
complained of bilateral radiating pain, there is an absence 
of any objective findings of left leg pain and his complaints 
cannot be characterized as suffering from even mild neuralgia 
or neuritis of the left sciatic nerve.  

As the discussion above shows, the Board has fully considered 
the DeLuca standards with regard to neurologic abnormalities 
associated with the disability on appeal.  Pain, 
fatiguability or incoordination do not provide for any higher 
disability than already discussed.  Therefore, application of 
separate ratings for his neurologic abnormalities would yield 
only a 10 percent rating for his right sciatic nerve.  This 
rating combined with the maximum orthopedic rating would not 
result in a combined rating higher than 60 percent.  

Additionally, the prohibition against pyramiding prevents the 
Board from rating the veteran's disability of the low back 
under both "old" Diagnostic Code 5293 and under separate 
neurologic or orthopedic codes pursuant to either the "new" 
Diagnostic Code 5293 or Diagnostic Code 5243.  See 38 C.F.R. 
§ 4.14 (2005) (evaluations of the same manifestations under 
different diagnostic codes is to be avoided).  

The Board is aware of the veteran's contention that he is 
entitled to an effective date prior to March 28, 2003 for a 
rating higher than 20 percent.  However, the evidence of 
record does not support an effective date earlier than that 
assigned.  While the veteran argues that an earlier VA 
examination would have resulted in an earlier effective date, 
this does not change the fact that evidence of record prior 
to March 28, 2003 shows that the criteria for a rating higher 
than 20 percent had not been met.  38 C.F.R. § 3.400 requires 
that the effective date of an evaluation and award of 
compensation shall be the date of receipt of claim, or date 
entitlement arose, whichever is later.  In the instant case, 
the date entitlement to a rating higher than 20 percent arose 
is March 38, 2003.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 



hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
disability of the lower back.  While the veteran argues that 
his low back disability has caused him difficulty in 
sustaining employment, the record is absent for any objective 
evidence this disability has caused any interference with 
employment, let alone a marked interference.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.

In summary, the record does not support a rating higher than 
20 percent for the veteran's disability of the spine prior to 
March 26, 2003.  A 60 percent rating, under 38 C.F.R. § 4.71a 
Diagnostic Code 5293 (2002), is warranted since March 28, 
2003.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a rating higher than 20 percent prior to March 28, 
2003.  Therefore, the 



provisions of § 5107(b) are not applicable.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a low back injury with lumbar disc disease, 
prior to March 28, 2003, on appeal from the initial 
determination, is denied. 

Entitlement to a 60 percent disability rating for residuals 
of a low back injury with lumbar disc disease is granted 
since March, 28 2003, subject to the criteria governing 
payment of monetary benefits.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


